Name: Commission Regulation (EEC) No 1304/91 of 17 May 1991 amending Commission Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31991R1304Commission Regulation (EEC) No 1304/91 of 17 May 1991 amending Commission Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 Official Journal L 123 , 18/05/1991 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 37 P. 0145 Swedish special edition: Chapter 3 Volume 37 P. 0145 COMMISSION REGULATION (EEC) No 1304/91 of 17 May 1991 amending Commission Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as amended by Regulation (EEC) No 3920/90 (2), and in particular Article 14g thereof, Whereas Commission Regulation (EEC) No 2159/89 (3), as amended by Regulation (EEC) No 3403/89 (4), made provision for changing quality and marketing improvement plans in the course of their implementation; whereas the conditions under which requests to change plans may be accepted should be specified; whereas, in the case of requests submitted with a view to taking account of an increase in the surface area of the orchards concerned as a result of new members joining the producers' organization, any changes should be examined after a certain period of implementation of the plans and of the operation of these organizations, which period should enable an assessment of the stability of the organizations and of progress in implementing the plans following their approval to be made; Whereas it is necessary to ensure that Community funds are being properly used; whereas, for this purpose, the percentage of advances granted in respect of annual phases of implementation of the quality and marketing improvement plans should be restricted and payment in respect of an annual phase should only be approved once the annual phase of the previous year has actually been paid for; whereas provision should also be made to ensure that the supporting documents submitted enable the progress made in carrying out the work throughout the entire area of the orchards covered by the plan to be monitored and checked; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2159/89 is hereby amended as follows: 1. Article 8 (4) is replaced by the following: '4. Where there is a request to change the plan, the competent authority shall take a decision after examining in detail the supporting documents provided and in the light of the criteria laid down in the second subparagraph of paragraph 2, and in accordance with the procedure set out in this paragraph. Only one request may be made to change a plan on the grounds of a wish to extend the surface area covered by the plan, in particular following an increase in the number of member producers, and that as from the fourth year following approval of the plan. The request shall be accompanied by a report setting out the changes in the surface area of the orchards of the organization covered by the plan as a result of new members joining or of the members leaving since the plan was submitted, and setting out the progress made in implementing the plan since it was approved. The competent authority shall take its decision in respect of those requests after having carried out an on-the-spot inspection of the various aspects referred to in the second subparagraph of paragraph 2 and of the progress made in implementing the plan, as well as of all supporting documents in relation to the request to change the plan. A report on this inspection shall be attached to the communication sent to the Commission in accordance with the abovementioned paragraph. Under no circumstances may the time limit for the implementation of the amended plan exceed that originally laid down.' 2. The following subparagraph is added to Article 8 (5): 'The competent authority shall note any reduction in the surface area of the orchards covered by the plan that results from a decrease in the number of members of the producers' organization.' 3. The following is added to the third subparagraph of Article 19: 'Aid applications shall include all necessary information to enable the geographical location of that section of the orchard covered by each type of work carried out during the annual period in question to be ascertained. The invoices and supporting documents shall give a detailed reference to the part of the orchard in which the work in question has been carried out.' 4. Article 22a (3) is replaced by the following: '3. In the case of aid for implementing the plan, applications for an advance may be submitted, in the form set out in Annex VII, after approval of the plan. Only one application shall be submitted for each year of implementation of the plan on the submission of proof that the annual phase of implementation has begun. Such proof shall be constituted by supporting documents relating to at least 50 % of the estimate referred to in point 7 of Annex VII. The application shall include all the information required to identify that section of the orchard covered by the different types of work that make up the annual phase. The payment made as an advance on the Community contribution shall not exceed 50 % of the annual financial contribution by the Community as defined in Article 14d (2) of Regulation (EEC) No 1035/72. This payment shall be subject to payment of 50 % of the Member State's contribution as defined in the abovementioned Article having actually been made. The total of the advances referred to in the preceding subparagraph may not, however, exceed 50 % of the amount laid down in Article 2 of Regulation (EEC) No 790/89. The rate to be applied for the conversion of the maximum amount of the advances into national currency shall be the agricultural conversion rate in force on 1 September preceding the application for the advance. No advance and no payment of the aid in respect of an annual phase of implementation of the plan may be made before all payments relating to the previous annual phase have been completed under the conditions laid down in Articles 19 and 20.' 5. The following is added at the end of Annex III. D. 1: 'The plan must specify the precise location of the plots on which each of the measures is carried out.' 6. In Annex VII: (a) in 'A. Eligible Expenditure', point 4, '0,44' is replaced by '0,275'; (b) in 'B. Maximum permitted amount of advance', point 1, '0,90' is replaced by '0,50'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 375, 31. 12. 1990, p. 17. (3) OJ No L 207, 19. 7. 1989, p. 19. (4) OJ No L 328, 14. 11. 1989, p. 23. COMMISSION REGULATION (EEC) No 1304/91 of 17 May 1991 amending Commission Regulation (EEC) No 2159/89 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as amended by Regulation (EEC) No 3920/90 (2), and in particular Article 14g thereof, Whereas Commission Regulation (EEC) No 2159/89 (3), as amended by Regulation (EEC) No 3403/89 (4), made provision for changing quality and marketing improvement plans in the course of their implementation; whereas the conditions under which requests to change plans may be accepted should be specified; whereas, in the case of requests submitted with a view to taking account of an increase in the surface area of the orchards concerned as a result of new members joining the producers' organization, any changes should be examined after a certain period of implementation of the plans and of the operation of these organizations, which period should enable an assessment of the stability of the organizations and of progress in implementing the plans following their approval to be made; Whereas it is necessary to ensure that Community funds are being properly used; whereas, for this purpose, the percentage of advances granted in respect of annual phases of implementation of the quality and marketing improvement plans should be restricted and payment in respect of an annual phase should only be approved once the annual phase of the previous year has actually been paid for; whereas provision should also be made to ensure that the supporting documents submitted enable the progress made in carrying out the work throughout the entire area of the orchards covered by the plan to be monitored and checked; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2159/89 is hereby amended as follows: 1. Article 8 (4) is replaced by the following: '4. Where there is a request to change the plan, the competent authority shall take a decision after examining in detail the supporting documents provided and in the light of the criteria laid down in the second subparagraph of paragraph 2, and in accordance with the procedure set out in this paragraph. Only one request may be made to change a plan on the grounds of a wish to extend the surface area covered by the plan, in particular following an increase in the number of member producers, and that as from the fourth year following approval of the plan. The request shall be accompanied by a report setting out the changes in the surface area of the orchards of the organization covered by the plan as a result of new members joining or of the members leaving since the plan was submitted, and setting out the progress made in implementing the plan since it was approved. The competent authority shall take its decision in respect of those requests after having carried out an on-the-spot inspection of the various aspects referred to in the second subparagraph of paragraph 2 and of the progress made in implementing the plan, as well as of all supporting documents in relation to the request to change the plan. A report on this inspection shall be attached to the communication sent to the Commission in accordance with the abovementioned paragraph. Under no circumstances may the time limit for the implementation of the amended plan exceed that originally laid down.' 2. The following subparagraph is added to Article 8 (5): 'The competent authority shall note any reduction in the surface area of the orchards covered by the plan that results from a decrease in the number of members of the producers' organization.' 3. The following is added to the third subparagraph of Article 19: 'Aid applications shall include all necessary information to enable the geographical location of that section of the orchard covered by each type of work carried out during the annual period in question to be ascertained. The invoices and supporting documents shall give a detailed reference to the part of the orchard in which the work in question has been carried out.' 4. Article 22a (3) is replaced by the following: '3. In the case of aid for implementing the plan, applications for an advance may be submitted, in the form set out in Annex VII, after approval of the plan. Only one application shall be submitted for each year of implementation of the plan on the submission of proof that the annual phase of implementation has begun. Such proof shall be constituted by supporting documents relating to at least 50 % of the estimate referred to in point 7 of Annex VII. The application shall include all the information required to identify that section of the orchard covered by the different types of work that make up the annual phase. The payment made as an advance on the Community contribution shall not exceed 50 % of the annual financial contribution by the Community as defined in Article 14d (2) of Regulation (EEC) No 1035/72. This payment shall be subject to payment of 50 % of the Member State's contribution as defined in the abovementioned Article having actually been made. The total of the advances referred to in the preceding subparagraph may not, however, exceed 50 % of the amount laid down in Article 2 of Regulation (EEC) No 790/89. The rate to be applied for the conversion of the maximum amount of the advances into national currency shall be the agricultural conversion rate in force on 1 September preceding the application for the advance. No advance and no payment of the aid in respect of an annual phase of implementation of the plan may be made before all payments relating to the previous annual phase have been completed under the conditions laid down in Articles 19 and 20.' 5. The following is added at the end of Annex III. D. 1: 'The plan must specify the precise location of the plots on which each of the measures is carried out.' 6. In Annex VII: (a) in 'A. Eligible Expenditure', point 4, '0,44' is replaced by '0,275'; (b) in 'B. Maximum permitted amount of advance', point 1, '0,90' is replaced by '0,50'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 375, 31. 12. 1990, p. 17. (3) OJ No L 207, 19. 7. 1989, p. 19. (4) OJ No L 328, 14. 11. 1989, p. 23.